DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 10,672,533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cable assembly, comprising: a plurality of conductors in a Litz cable arrangement, in which each of the plurality of conductors is electrically insulated from each other over at least a portion of a length of the Litz cable arrangement; a first layer of insulation over the Litz cable arrangement; an inner dielectric jacket over the first layer of insulation; and an outer jacket over the inner dielectric jacket (claim 1).  This invention also deals with an air-cooled heating cable assembly, comprising: a plurality of conductors in a Litz cable arrangement and configured to provide induction heating power from the induction heating power supply to a workpiece; a first layer of tape wrapped over the Litz cable arrangement; an inner dielectric jacket extruded over the first layer of tape; a second layer of tape wrapped over the inner dielectric jacket; a fiber braid over the second layer of tape; and an outer jacket (claim 11).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 29, 2021